Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 11 is objected to because line 2 recites "potion" instead of "portion".
	Claim 11 is further objected to because it is missing "coupling" at the end of line 4 (i.e. lines 4-5 should refer to "first optical coupling portion" to provide support for the same term in line 9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11269202 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each pending claim listed above is anticipated by at least one of the patented claims listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0233878 A1.
	Claim 1:  '878 discloses an optical modulator, comprising (see mainly fig. 9): 
a dielectric layer 3; 

    PNG
    media_image1.png
    236
    399
    media_image1.png
    Greyscale

annotated crop of fig. 9 from US 2014/0233878 A1
a waveguide 6 disposed on the dielectric layer, wherein the waveguide comprises an electrical coupling portion 12a, a slab portion 12, and an optical coupling portion 10a, the slab portion is directly in contact with both of the electrical coupling portion and the optical coupling portion, the slab portion has a first sub-portion (region "C" in the annotated crop of fig. 9 above) and a second sub-portion (region "A") connected to the first sub-portion (by intervening region "B"), and a top surface of the electrical coupling portion, a top surface of the first sub-portion, and a top surface of the second sub-portion are located at different level heights.  
Claim 2:  The optical modulator further comprises: 
a substrate 2, wherein the dielectric layer 3 and the waveguide 6 are stacked on the substrate; 
a conductive connector 8 disposed on the electrical coupling portion of the waveguide; and an insulating layer 5 covering the waveguide and the conductive connector.  
Claim 3:  A doping concentration of the electrical coupling portion 12a is greater than a doping concentration of the slab portion 12 (N+ vs. N as depicted in fig. 1A), and the doping concentration of the slab portion 12a is greater than a doping concentration of the optical coupling portion 10 (N vs. undoped or at most 1/10 of the N doping concentration, see [0125]).  
Claim 5:  The top surface of the first sub-portion C is located at a level height higher than that of the top surface of the second sub-portion A.
Claim 11:  '878 discloses an optical modulator, comprising (still referring mainly to fig. 9): a waveguide 6, wherein the waveguide comprises a first portion and a second portion next to the first portion, the first portion comprises a first electrical coupling portion 12a, a first slab portion 12 connected to the first electrical coupling portion, and a first optical coupling portion (region labeled "D" in the annotated crop above) connected to the first slab portion, the second portion comprises a second electrical coupling portion 11a, a second slab portion 13 connected to the second electrical coupling portion, and a second optical coupling portion (region E) connected to the second slab portion, an interfacial area between the first electrical coupling portion and the first slab portion is different from an interfacial area between the first slab portion and the first optical coupling portion, and a top surface of the first electrical coupling portion and a topmost surface of the first slab portion are located at different level heights (the top of C is higher than the top of 12a). 
Claim 12:  A doping concentration of the first electrical coupling portion 12a is greater than a doping concentration of the first slab portion 12, and the doping concentration of the first slab portion is greater than a doping concentration of the first optical coupling portion D (see above with regard to claim 3).  
Claim 13:  A doping concentration of the second electrical coupling portion 11a is greater than a doping concentration of the second slab portion 11 (P+ vs. P) and the doping concentration of the second slab portion 11 is greater than a doping concentration of the second optical coupling portion E (P vs. undoped or at most 1/10 of the P doping concentration, see [0125]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0124883 A1.
Claim 1:  '883 discloses an optical modulator, comprising (see mainly fig. 33B): a waveguide comprising an electrical coupling portion (rightmost 3, also labeled "A" in the annotated crop of fig. 33B below), a slab portion (rightmost 2), and an optical coupling portion (rightmost 1), the slab portion is directly in contact with both of the electrical coupling portion and the optical coupling portion, the slab portion has a first sub-portion (region C) and a second sub-portion (region D) connected to the first sub-portion, and a top surface of the electrical coupling portion, a top surface of the first sub-portion, and a top surface of the second sub-portion are located at different level heights.  

    PNG
    media_image2.png
    259
    777
    media_image2.png
    Greyscale

annotated crop of fig. 33B from US 2020/0124883 A1
'883 does not disclose a dielectric layer upon which the waveguide is disposed.  Official notice is taken of the fact that it was well known before the effective filing date of this application to dispose a waveguide on a dielectric layer, for example to act as a cladding and/or to provide isolation from a high refractive index substrate.  A person of ordinary skill in the art could have done so with the '883 waveguide with predictable results.  Thus it would have been obvious to such a person before the effective filing date of claim 1 to do so, motivated by the expectation of limiting leakage of light out of the waveguide.
	Claim 3:  A doping concentration of the electrical coupling portion is greater than a doping concentration of the slab portion (P++ vs. P+), and the doping concentration of the slab portion is greater than a doping concentration of the optical coupling portion (P+ vs. P).  
	Claim 5:  The top surface of the first sub-portion C is located at a level height higher than that of the top surface of the second sub-portion D. 
	Claim 7:  The top surface of the electrical coupling portion A and a top surface of the optical coupling portion E are located at a same level height.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0124883 A1 (applied above) in view of US 2018/0059446 A1.
Claim 18:  '883 discloses an optical modulator, comprising: a waveguide, wherein the waveguide comprises an electrical coupling portion, a slab portion, and an optical coupling portion, the slab portion is sandwiched between the electrical coupling portion and the optical coupling portion, and a height of the slab portion decreases discretely in a staircase manner (see fig. 33B and the above rejection of claim 1).  '883 does not disclose a package which includes the optical modulator, and further includes a processor and a driver configured to drive the optical modulator, wherein the driver is electrically connected to the processor.  '446 discloses a package (fig. 1) comprising a processor 140, an optical modulator 106, and a modulator driver 590 (fig. 2) which is electrically connected to the processor ([0022], [0045], [0053], [0075], claim 21).  A person of ordinary skill in the art could have assembled together the '883 optical modulator, a processor, and a driver into a package in the manner exemplified by '446, and the results would have been predictable.  Thus it would have been obvious to such a person before the effective filing date of claim 18 to do so, motivated by a desire to achieve a compact system.
	Claim 19:  A doping concentration of the electrical coupling portion is greater than a doping concentration of the slab portion (P++ vs. P+), and the doping concentration of the slab portion is greater than a doping concentration of the optical coupling portion (P+ vs. P).  

Allowable Subject Matter
Claims 4, 6, 8-10, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims, and if the above double patenting rejection is overcome.


Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874